DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed August 10, 2021.  Claims 1, 2, 4, 8, 11-14, and 17-22 are currently amended.  Claims 3, 9, and 10 have been canceled.  Claims 1, 2, 4-8, and 11-22 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1, 7, 8, 11-14, and 16-21 as being anticipated by Graves et al (Us 2013/0214176 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 2, 5, and 22 as being unpatentable over Graves et al (US 2013/0214176 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 3 and 4 as being unpatentable over Graves et al (US 2013/0214176 A1) in view of Gopinathan et al (USP 5,853,994) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 6 and 15 as being unpatentable over Graves et al (US 2013/0214176 A1) in view of Packirisamy et al (US 2012/0269683 A1) is withdrawn in view of applicant’s claim amendments.

Allowable Subject Matter
Claims 1, 2, 4-8, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the focusing arrangement of claim 1, the method of claim 11, and the diagnostic device of claim 21, specifically the inclusion of an acoustic confinement structure that comprises an acoustic barrier, wherein the acoustic barrier is positioned in between adjacent outward-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        August 28, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798